Citation Nr: 0920685	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

As support for his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2009.

In March 2009, the Veteran directly submitted to the Board 
additional evidence in support of his claims for service 
connection.  The RO has not considered this evidence; 
however, the Veteran has signed a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304(c) (2008).  Thus, 
there is no requirement for a remand to the RO for initial 
consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
bilateral hearing loss and tinnitus to his period of active 
service.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letter from the RO to the Veteran dated in February 2006.  
That letter satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the March and June 2006 letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in June 2006, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of an 
SOC in February 2007 and an SSOC in November 2007.  
Therefore, since the VA cured the timing error and because 
the Veteran did not challenge the sufficiency of his notice, 
the Board has not erred in finding that the VA complied with 
its duty to notify.  In essence, the timing defect in the 
RO's notices has been rectified by the latter 
readjudications.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), VA treatment records, and two VA 
medical examinations.  The Veteran has submitted personal 
statements, hearing testimony, and private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the VA's duty to assist the Veteran in 
gathering information to advance his claims has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases are chronic, per se, including organic diseases 
of the nervous system such as sensorineural hearing loss, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing is a June 2006 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
40
50
LEFT
25
30
30
40
45

With two individual frequencies above 40 decibels for both 
his right and left ears, the Board observes that the Veteran 
currently shows bilateral hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
bilateral hearing loss was caused by his acoustic trauma in 
service caused by a gunnery exercise where the Veteran was 
exposed to live fire without hearing protection, and also by 
his work monitoring radar frequencies.  See hearing 
transcript dated February 2009, pgs. 5, 7, and 9-10.  The 
Veteran is competent to testify as to experiencing the 
acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay 
contentions regarding this injury are not afforded the combat 
presumption.  The Veteran has argued that his lay testimony 
should be afforded the combat presumption based on the fact 
that he received the National Defense Service Medal and the 
Armed Forces Expeditionary Medal.  See the hearing transcript 
pg. 3.  However, the Board concludes that the evidence is not 
sufficient to provide the Veteran with the combat 
presumption.  The decorations which the Veteran has received 
are not those which afford a presumption of combat.  See M21-
1MR, Part IV, Subpart ii, 1.D.13.d.  There is no other 
evidence to indicate that the Veteran has participated in 
combat, and thus, the combat presumption does not apply.  
Despite the fact that the Veteran is not eligible for the 
combat presumption, his testimony as to both incidents of 
acoustic trauma is consistent with the Veteran's service 
records.  Thus, giving the Veteran the benefit of the doubt 
required by 38 U.S.C.A. § 5107, the Board concedes that the 
Veteran experienced acoustic trauma in service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The 
Veteran has provided an examination and opinion conducted by 
N.C. BC-HIS (Board Certified, Hearing Instrument Specialist) 
in February 2006 which indicates that there is a connection 
between the Veteran's hearing loss and his service.  However, 
in an October 2007 VA medical examination, the VA medical 
examiner stated that this examination was conducted by a 
"hearing instrument specialist, not an audiologist" 
indicating that N.H. is not qualified to render a judgment 
regarding the etiology of the Veteran's hearing loss.  

After a thorough review of the Veteran's case file and 
history, the VA medical examiner concluded that his hearing 
loss was likely due to "non-military etiologies."  Further, 
a June 2006 VA medical examiner was also not able to a 
provide a connection between the Veteran's hearing loss and 
his military service.  Given the weight of the medical 
evidence, the Board concludes that there is no competent 
evidence of a connection between the Veteran's service and 
his hearing loss.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the favorable opinion of limited probative 
value, since the VA examiner pointed out that the opinion did 
not reference the service treatment records or non-military 
etiologies.  As previously noted, the opinion was not 
provided by an audiologist.  Absent evidence of a connection 
between his service and the Veteran's bilateral hearing loss 
service connection for hearing loss is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that after his exposure to the gunnery 
exercise, his hearing recovered after a few days.  See the 
October 2007 VA medical examination.  He has further stated 
that he did not notice hearing loss until 2006.  See the 
hearing transcript pg. 12.  At his June 2006 VA medical 
examination, the Veteran stated that he had experienced 
hearing loss for the last 10-15 years.  At the earliest this 
places the Veteran's hearing loss at 1996, over twenty-five 
years after his discharge from the military.  With all of the 
evidence presented by the record taken into account, the 
Board concludes that the record does not provide any evidence 
required to show continuity of symptomatology, and thereby 
fails to establish service connection for bilateral hearing 
loss.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records show that the Veteran had been 
diagnosed with tinnitus.  See the VA medical examinations of 
June 2006 and October 2007.  Further, tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
there is competent evidence that the Veteran is currently 
experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, the Board has 
conceded the Veteran's in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As noted 
above, the Veteran has provided an examination and opinion 
conducted by N.C. BC-HIS (Board Certified, Hearing Instrument 
Specialist) in February 2006 which indicates that there is a 
connection between the Veteran's tinnitus and his service.  
However, in an October 2007 VA medical examination, the VA 
medical examiner stated that this examination was conducted 
by a "hearing instrument specialist, not an audiologist" 
indicating that N.H. is not qualified to render a judgment 
regarding the etiology of the Veteran's tinnitus.  After a 
thorough review of the Veteran's case file and history, the 
VA medical examiner concluded that his tinnitus was likely 
due to "non-military etiologies."  Further a June 2006 VA 
medical examination was also not able to find a connection 
between the Veteran's tinnitus and his military service.  
Given the weight of the medical evidence, the Board concludes 
that there is no evidence of a connection between the 
Veteran's service and his tinnitus.  Absent evidence of a 
connection between his service and the Veteran's tinnitus, 
service connection for tinnitus is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has stated that his tinnitus began after his 
acoustic trauma and continued to the present.  See the 
hearing transcript pg. 6.  The Veteran has also stated that 
he was not certain when his tinnitus began.  See the VA 
medical examination of June 2006.  The Veteran is competent 
to testify to experiencing tinnitus symptoms during service.  
See Layno, 6 Vet. App. at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran's medical record is 
negative for any complaints of tinnitus until many years 
postservice.  The Veteran's separation examination dated in 
December 1971 does not contain complaints of tinnitus, nor do 
any of the Veteran's STRs contain evidence of tinnitus.  
Furthermore, he has never sought treatment for his tinnitus.  
See the Veteran's hearing transcript pg. 12.  In such cases, 
the Board is within its province to weigh the Veteran's 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
tinnitus in the Veteran's medical records until over twenty-
five years after discharge outweighs his subjective 
assertions.  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


